Citation Nr: 1011719	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1974 to August 1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of March 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

The appellant was not in combat and does not have a competent 
diagnosis of PTSD based upon a verified stressor from 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he now suffers from PTSD and he 
has described stressful events that were the precipitators of 
his sufferance of such a psychiatric disorder.  He has said 
that while he was performing his duties at Camp Lejeune 
Marine Base (in Jacksonville, North Carolina), he witnessed a 
beating of another Marine.  He has written that that his 
bunkmate, name not given, was beaten by another Marine, that 
there was copious amounts of blood, and that his bunkmate was 
knocked out.  He has claimed that he still sees the blood in 
his dreams.

He has further claimed that he was stationed in the Republic 
of Vietnam and that he saw people getting killed.  He has 
implied that he also killed people in order to accomplish his 
mission.  Because of the random killing and the amounts of 
blood he purports to have seen, he now suffers from 
nightmares and intrusive thoughts.  He also reports that he 
was assigned to Vietnam and was sent to pick up refugees in 
1975.  As such, he asks that VA compensation benefits be 
assigned for a psychiatric disorder he claims should be 
classified as PTSD.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant should provide in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Notice which 
informs the appellant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the agency of original jurisdiction 
(AOJ) has satisfied the duty to assist as required by the 
VCAA.  VA satisfied its duty to notify by means of a letter 
sent to the appellant from the AOJ in October 2004.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection and of his, 
and VA's, respective duties for obtaining evidence or 
providing information. The record further indicates that the 
appellant's service treatment records, VA medical records, 
private medical treatment records, and VA examination reports 
are all of record.  Also, the appellant's USMC SRB (service 
record book) has been obtained and is of record.  There is no 
indication that there is any outstanding evidence that should 
be obtained.

The Board recognizes that the VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for getting an examination under the 
VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  As the claim for service connection for PTSD is 
being denied on the basis that the appellant has not 
experienced a recognized stressor, which is needed in making 
a diagnosis of PTSD, VA has no duty in this instance to 
afford the appellant a VA psychiatric examination addressing 
that disability.  38 C.F.R. § 3.159(c)(4)(iii) (2009).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record indicates that the appellant initially 
requested a hearing at the RO but after such a hearing was 
scheduled, the appellant failed to show for the hearing.  The 
appellant was given notice that the VA would help his obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support 
of his claim.  The VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2009), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the service member's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the service 
member's service, the appellant's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the service member engaged in combat 
or that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the service 
member was engaged in combat with the enemy and the claimed 
stressor was related to combat, no further development for 
evidence of a stressor is necessary.  If the claimed stressor 
is not related to combat with the enemy, a history of a 
stressor as related by the service member is, in itself, 
insufficient.  Service records must support the assertion 
that the service member was subjected to a stressor of 
sufficient gravity to evoke the symptoms in almost anyone.  
Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported. It is important 
that the stressor be described as to its nature, severity, 
and date of occurrence.  Manual M21-1, Part VI, para. 
7.46(e),(f) (Dec. 21, 1992).

The record reflects the appellant served for approximately 
two years in the US Marine Corps.  His military occupational 
specialty (MOS) was that of 0811 - field artillery battery 
man.  The appellant's SRB indicates that after the appellant 
completed his basic training at Parris Island Marine Base, in 
South Carolina, he was assigned to Camp Lejeune, North 
Carolina.  The unit he was assigned thereto was the 3d 155 
Howitzer Battery, 2d FAG, FT, Fleet Marine Force.  He 
remained assigned to this unit during his entire tour of 
duty.  The SRB further shows that the appellant did not have 
foreign or hazardous service.  Despite his assertions to the 
contrary, the official Marine Corps records do not show, 
suggest, or insinuate that the appellant was stationed in 
Vietnam or off the coastal waters of Vietnam.  These same 
records also do not show that the appellant or his unit 
participated in Operation Frequent Wind (the evacuation of 
personnel from Saigon and other locales of Vietnam), and they 
do not indicate that the appellant was reassigned to the 10th 
Marines - the force that did eventually assist in the 
evacuation of personnel from Vietnam.  

Additionally, the official records do not show that the 
appellant was awarded a personal or unit valour award, such 
as a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the appellant fired his personal weapon at the enemy 
such that he might have been awarded a Combat Infantryman 
Badge or a similar award from the Marine Corps.

The appellant has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Marine Corps.  Although he has said that he was stationed in 
Vietnam and exposed to dead bodies, the service personnel 
records clearly indicate that not only did he not serve in 
Vietnam, but he never left the confines of his unit at Camp 
Lejeune.  The Veteran's assertions of stressors involving 
Vietnam service are therefore not credible in light of the 
information contained in the official service personnel 
records.  

Yet, the record does contain the statements regarding the 
fight involving his bunkmate.  However, despite the 
appellant's assertions, he has not provided any documents or 
statements from members of his Marine unit that could verify 
his claimed stressors.  Although he provided names of 
individuals who may, or may not, have witnessed the purported 
incident, he did not even name his bunkmate - the Marine who 
was the subject of the beating.  This is despite the fact 
that the VA form specifically asked him to provide the full 
names of the people involved.  Moreover, he only provided the 
year of the alleged incident and not a more specific time 
frame as requested by the form.  Accordingly, there was 
insufficient information to seek corroboration of the 
incident.  The Veteran was informed of this in the April 2009 
supplemental statement of the case.  Simply put, there is 
just a lack of evidence, including letters to family or 
friends, that would corroborate the appellant's assertions.  

In sum, none of the incidents claimed by the appellant could 
be verified.  With respect to any beating incident that may 
or may not have occurred, the appellant has remained vague 
with regard to such pertinent facts as names, dates, and 
locations.  Moreover, the file contains no other independent 
credible evidence, such as statements from fellow Marines, as 
to the occurrence of the alleged events.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The claims folder indicates that, on 
numerous occasions, the VA has attempted to obtain additional 
information from the appellant concerning his claimed 
stressors.  However, the appellant has remained vague in 
providing the needed information.  In essence, the appellant 
has not provided information that is essential in obtaining 
the verifying evidence he alludes thereto.  See also Gobber 
v. Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 
Vet. App. 480 (1992).

The appellant may assert that because an examiner has 
provided a diagnosis of PTSD, this should be enough to 
prevail on his claim.  It is true that the appellant does 
have a diagnosis of PTSD and he has received treatment for 
other psychiatric disorders.  However, the diagnosis of PTSD 
was made following a recitation by the appellant of his 
alleged stressors, which it has been shown were 
events/stressors that either never occurred or are not 
corroborated.  Of interest to the Board are the other medical 
reports that indicate that the appellant's symptomatology has 
been influenced, or perhaps caused, by other nonservice 
factors.  

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressors 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks - a fact that was 
confirmed through independent means.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While PTSD has been diagnosed, the appellant has not provided 
sufficiently detailed information relating to his examples of 
stressors to allow for corroboration, and, a diagnosis of 
PTSD, without verified stressors relating the disorder to 
military service, is insufficient to establish entitlement to 
service connection.  The Board finds therefore that there is 
not sufficient evidence to place the evidence in equipoise as 
to whether the appellant suffers from PTSD related to his 
military service.  On the basis of these findings and 
following a full review of the record, the Board concludes 
that the record does not show that the appellant has PTSD 
related to his experiences while in the US Marine Corps, and 
service connection for PTSD is not warranted.

It is noted that the appellant has also been diagnosed as 
having anxiety and depression.  In that regard, the United 
States Court of Appeals for Veterans Claims held in Clemons 
v. Shinseki, 23 Vet. App. 1, 4-5 (2009), that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; and therefore, 
has filed a claim for the affliction his mental condition, 
whatever it is, causes him.  This case is distinguishable, 
however, as the RO specifically denied service connection for 
depression and anxiety in the March 2005 rating decision and 
those issues were not appealed.  
 
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 
(2009).  Thus, the appellant's claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


